Citation Nr: 1423044	
Decision Date: 05/21/14    Archive Date: 05/29/14

DOCKET NO.  11-12 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to a rating in excess of 20 percent for service-connected diabetes mellitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel 

INTRODUCTION

The Veteran had active duty from September 1965 to June 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) in March 2013.  A transcript of that proceeding has been associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

After a review of the record, the Board concludes that a remand is necessary so that VA may fulfill its duty to assist the Veteran in substantiating his claim for entitlement to rating in excess of 20 percent for service-connected diabetes mellitus.

The Veteran was provided with a VA examination in June 2010.  The Board finds that the June 2010 VA examination report is inadequate for adjudicating the Veteran's claim.  Although the June 2010 examiner noted that the Veteran had neurological complaints of intermittent right wrist pain and numbness in his right hand, the examiner did not assess whether these symptoms were complications of the Veteran's service-connected diabetes.  Additionally, the examiner did not address whether the Veteran's diabetes mellitus required restriction of activities or a restricted diet.  While the Board notes that such discussion may not always be required, given the Veteran's testimony that his VA doctors instructed him to regulate his activities, but failed to properly annotate those instructions in his treatment records, the Board finds such discussion is necessary to fully address the Veteran's contentions.  See D'Autorio v. Shinseki, 2013 WL 2285540, No. 12-1648 (May 24, 2013) (holding that VCAA does not obligate an examiner to specifically address whether restriction of activity was medically necessary); cf. Reay v. Shinseki, 2010 WL 3759880, No. 08-4209 (Sep. 24, 2010) (holding that the VCAA obligates an examiner to specifically discuss the veteran's regulation of activities, citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  Accordingly, the Board finds that the June 2010 VA examination report is inadequate and that a remand is warranted.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (noting that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any outstanding VA treatment records from November 2013 to present.

2.  Thereafter, provide the Veteran with a comprehensive VA examination to determine the current severity of his service-connected diabetes mellitus.  The claims file and a copy of this remand must be made available to and be reviewed by the examiner in conjunction with the examination.  Any indicated special diagnostic tests that are deemed necessary for an accurate assessment must be conducted.  The examiner must record all pertinent medical complaints, symptoms, and clinical findings, in detail.  The examiner should specifically address: 

a.  Whether the Veteran's diabetes mellitus requires insulin, restricted diet, and/or the regulation of occupational and recreational activities; 

b.  Whether the Veteran experiences episodes of ketoacidosis or hypoglycemic reactions.  If so, the examiner should note the number of hospitalizations per year or number of visits to a diabetic care provider required as a result of such episodes; and 

c.  Whether the Veteran's diabetes mellitus requires more than one daily injection of insulin or involves the progressive loss of weight and strength. 

The examiner should also evaluate and discuss the severity of any and all complications of diabetes mellitus that the Veteran experiences, to include, but not limited to, the Veteran's documented complaints of intermittent right wrist pain and right hand numbness.  

3.  Thereafter, the RO should readjudicate the issue on appeal.  If the benefit sought is not granted, issue a Supplemental Statement of the Case and afford the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



